Citation Nr: 0708697	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  05-16 215	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Saint Petersburg, Florida, which denied entitlement to 
service connection for a nervous condition.  In May 2006, the 
veteran testified at a hearing before the undersigned at the 
RO in Newark, New Jersey.

Initially, the Board notes that earlier April 1996 and June 
2003 decisions denied entitlement to service connection for a 
psychiatric disorder and an application to reopen the claim, 
respectively.  These decisions are final.  38 U.S.C.A. § 7105 
(West 2002).  While the RO adjudicated the claim on a de novo 
basis without initially considering the law and regulations 
governing finality of prior RO decisions, the Board must make 
its own determination as to whether new and material evidence 
has been received to reopen a claim.  That is, the Board has 
a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).  See also 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  Therefore, the issue has been 
characterized as noted on the title page.

In view of the decision and remand that follows, the RO's 
failure to consider the initial question of whether new and 
material has been received to reopen the claim is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2006). 

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The evidence received since the June 2003 RO decision 
includes medical evidence not previously considered, which is 
relevant to the issue at hand and, when considered with 
previous evidence of record, it relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for an acquired psychiatric disorder and 
raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim. 

In the instant case, the Board is rendering a decision in 
favor of the veteran, finding that new and material evidence 
has been received sufficient to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  Therefore, a further discussion of the VCAA duties 
is unnecessary at this time with respect to this aspect of 
the veteran's appeal.  It should be noted, however, that the 
RO should cure any potential defects in notice, as would be 
demonstrated by a failure to notify the veteran of all five 
elements of a service connection claim (to include the type 
of evidence necessary to establish a disability rating and 
the effective date for the claimed disability), or assistance 
provided by VA, prior to its determination of a proper 
disability rating and effective date for the veteran's 
service-connected disability.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004) (holding that proper VCAA 
notice must "precede an initial unfavorable [RO] 
decision"); see also Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006) (holding that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability).  See remand, below. 

Application to Reopen Claim for Service Connection for
an Acquired Psychiatric Disorder

The appellant contends that his acquired psychiatric disorder 
is a result of his military service, including his being 
wrongly imprisoned for twenty days for a rape he did not 
commit.  

The veteran's original claim of entitlement to service 
connection for a psychiatric disorder was denied by the RO in 
an April 1996 decision because, among other things, the 
evidence did not link a current psychiatric disorder to 
service. Thereafter, the application to reopen was denied by 
the RO in a June 2003 decision because new and material 
evidence had not been received to reopen the claim.

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
finally disallowed, these matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the June 2003 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Under the cited legal authority, the Board has reviewed the 
additional evidence associated with the claim's folder since 
the June 2003 RO decision and finds that the evidence 
includes, for the first time, a medical opinion linking 
current dysthymic disorder to the veteran's military service.  
Specifically, in a September 2004 form filed by the veteran's 
private physician, that physician diagnosed a dysthymic 
disorder and checked the box marked yes after the question of 
whether the claimant's psychiatric condition was related to 
military service.  While it does not appear that this opinion 
was based upon a review of the record and it is rather 
conclusory in nature, it is a competent opinion of some 
probative value and it lends support to the veteran's claim 
for service connection for a psychiatric disorder. 

Thus, the Board finds that the additional medical evidence is 
both new and material as defined by the applicable 
regulation.  38 C.F.R. § 3.156(a).  Accordingly, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  Id.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  The appeal is granted to this extent 
only.


REMAND

The veteran alleges that his current psychiatric disorder 
began after he was wrongly imprisoned for twenty days for a 
rape he did not commit.  He also alleges that his problems 
with alcohol abuse also started around the same time because 
he used alcohol to deal with his emotional problems.  The 
veteran testified at his personal hearing that, while he was 
treated for alcohol problems during service, he did not see a 
psychiatric until 1988, approximately three years after his 
separation from active duty.  He indicated that he saw a Dr. 
Myles at his local VA Medical Center at that time and that 
this physician opined that the veteran's current psychiatric 
disorders had their onset during service.

Initially, the Board finds that a remand is required to 
provide the veteran with another opportunity to testify at a 
personal hearing because part of the transcript from his May 
2006 hearing was inaudible.  See 38 C.F.R. § 20.703 (2006).

Next, the veteran's claim that all of his psychiatric 
disorders started as a result of his wrongful imprisonment 
while in military service for a rape he did not commit, a 
remand is also required for the RO/AMC to obtain and 
associate with the record his service personnel records, 
including copies of all reports prepared in connection with 
his arrest and detention such as investigation reports, 
psychiatric evaluations, and transcripts of court 
proceedings.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006).  

Likewise, while the veteran claims that current psychiatric 
problems were caused by military service, the record is 
devoid of any medical or psychiatric evidence showing 
complaints, diagnoses, or treatment for an acquired 
psychiatric disorder until approximately ten years following 
his 1985 separation from military service, including records 
from his local VA Medical Center dated in 1988.  Similarly, 
the record does not include his treatment records from Wan R. 
Mysels of NOVA Health Care (i.e., the healthcare profession 
who in September 2004 checked the box marked yes after the 
question which asked if the claimant's psychiatric condition 
was related to military service).  Since such evidence could 
be critical in supporting his claim, on remand, he should be 
invited to identify the location of all relevant medical or 
psychiatric records so that VA may assist him in obtaining 
these records, as well as any clinical records that are 
available from his local VA Medical Center and from Dr. 
Mysels.  Id. 

A December 1984 service medical record shows that the veteran 
was treated for alcohol abuse.  Service connection is 
prohibited for any diagnosis of a disability due to alcohol 
dependence.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d) (2006).  An acquired psychiatric disorder is not 
apparent in the record until February 1996, when a VA 
psychiatric examination resulted in a diagnosis of a 
dysthymic disorder.  However, a September 2004 VA examiner 
reported that the veteran's problems "seemed to start in the 
service", and, as noted above, a private physician in 
September 2004 checked a box marked yes after the question 
whether the veteran's psychiatric condition was related to 
military service.  While these latter statements suggest the 
contended causal link, their probative value is considerably 
weakened because the former statement is equivocal and the 
latter opinion is rather conclusory in nature and neither 
clinician indicated that they reviewed or had access to the 
relevant evidence in the claims file.  Under these 
circumstances, the Board finds that a remand is required to 
afford the veteran a psychiatric examination that includes an 
opinion addressing the contended causal relationship.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006). 

On remand, the veteran should also be provided updated VCAA 
notice.  38 U.S.C.A. §§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006); see also, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the appeal is REMANDED to the Appeals Management 
Center (AMC) or RO for the following actions:

1.  The AMC/RO must contact the veteran, 
notify him that part of the transcript 
from his May 2006 hearing was inaudible, 
offer him the opportunity to testify at 
another personal hearing, and notify him 
that if he does not reply to this letter 
within 90 days VA will assume he does not 
want another hearing.  If the veteran 
replies and requests another hearing, the 
AMC/RO should schedule that hearing.

2.  Thereafter, the AMC/RO should contact 
the National Personnel Records Center 
(NPRC) and request the veteran's service 
personnel records, including copies of 
all reports prepared in connection with 
his arrest and detention such as 
investigation reports, psychiatric 
evaluations, and transcripts of court 
proceedings.  

3.  The AMC/RO should contact the 
veteran, notify him of the fact that the 
record is devoid of any medical or 
psychiatric evidence showing his 
complaints, diagnoses, or treatment for 
an acquired psychiatric disorder for 
approximately ten years following his 
1985 separation from military service and 
the potential importance of such 
evidence.  Thereafter, the veteran should 
be asked to file with the AMC/RO 
authorizations to obtain any relevant 
medical or psychiatric records that may 
be available, including an authorization 
to obtain his treatment records from Wan 
R. Mysels of NOVA Health Care.

4.  After obtaining any needed 
authorizations, the AMC/RO should obtain 
and associate with the claim's file all 
of the veteran's post-1985 VA and private 
treatment records, including all of his 
post-1988 VA treatment records from his 
local VA Medical Center.

As to all of the above record 
development, efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  If 
any records cannot be located or no such 
records exist, the veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.

5.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements to have 
the veteran afforded a psychiatric 
examination.  The claim's folder is to be 
provided to the psychiatrist for his or 
her review in conjunction with the 
examination.  Thereafter, based on a 
review of the claim's folder and the 
results of the examination, the 
psychiatrist is to provide answers to the 
following question: 

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that any psychiatric 
disorder that is currently present 
began during service or as the 
result of some incident of active 
duty?  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationships; less likely weighs against 
the claim.  

The psychiatrist is requested to provide 
a rationale for any opinion expressed.  
If a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the addendum.  

6.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record since 
the last supplemental statement of the 
case (SSOC), the AMC/RO must adjudicate 
the veteran's claim for entitlement to 
service connection for an acquired 
psychiatric disorder.  If the claim 
remains denied, the AMC/RO should issue 
an appropriate SSOC and provide an 
opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


